IN THE SUPREME COURT OF IOWA
                                  No. 12–1771

                            Filed April 4, 2014


TAMMY SMITH,

      Appellant,

vs.

STATE OF IOWA,

      Appellee.


      On review from the Iowa Court of Appeals.



      Appeal from the Iowa District Court for Humboldt County, Gary L.

McMinimee, Judge.



      An applicant seeks further review of a court of appeals decision

affirming the district court judgment that she did not qualify for

compensation as a wrongfully imprisoned person.            DECISION OF

COURT    OF    APPEALS     AND      JUDGMENT      OF   DISTRICT   COURT
AFFIRMED.



      Derek J. Johnson of Johnson & Bonzer, PLC, Fort Dodge, and

Dani L. Eisentrager of Eisentrager Law Office, Eagle Grove, for appellant.



      Thomas J. Miller, Attorney General, and William A. Hill, Assistant

Attorney General, for appellee.
                                      2

WIGGINS, Justice.

      An applicant seeks further review of a court of appeals decision

affirming the district court judgment that she did not qualify for

compensation as a wrongfully imprisoned person.         We agree with the

court of appeals that substantial evidence supports the district court’s

finding the applicant did not establish by clear and convincing evidence

neither she nor anyone else committed the crime of child endangerment.

Therefore, we affirm the decision of the court of appeals and the

judgment of the district court.

      I. Background Facts and Proceedings.

      On June 1, 2007, a jury convicted the applicant, Tammy Smith, of

child endangerment resulting in serious injury against her four-year-old,

nonverbal son, G.S., under Iowa Code sections 726.6(1)(a) and 726.6(5)

(2005).   Child endangerment resulting in serious injury is a class “C”

felony.   Id. § 726.6(5).    The district court sentenced Smith to an

indeterminate term of imprisonment not to exceed ten years, with credit

for time served.

      The court of appeals affirmed Smith’s conviction for the crime of

child endangerment resulting in serious injury by finding substantial

evidence supported the conviction. The substantial evidence consisted of

Smith’s inconsistent stories as to how the injury occurred, the medical

testimony G.S.’s injury most likely did not happen in the way Smith

described, and the medical testimony the injury could have occurred by a

person applying tremendous force to G.S.’s arm. G.S. was nonverbal and

unable to testify at Smith’s trial as to how the injury happened.    The

court of appeals held the evidence was sufficient for the jury to find

G.S.’s injury occurred as a result of Smith knowingly acting in a manner

to create a risk to G.S.’s physical health or safety.
                                     3

      In 2009, Smith applied for postconviction relief based on evidence

G.S. communicated his injury occurred when he placed his arm in the

washing machine. The district court denied her application. The court

of appeals, in its review of the postconviction relief proceedings, held this

was newly discovered evidence and ordered a new trial. On remand, the

district court vacated Smith’s conviction and granted the county

attorney’s motion to dismiss the case against Smith.

      On November 21, 2011, Smith filed a petition for wrongful

imprisonment under Iowa Code section 663A.1 (2011). The district court

determined Smith did not establish by clear and convincing evidence

neither she nor anyone else committed the crime of child endangerment

resulting in serious injury. Smith appealed and we transferred the case

to the court of appeals.    The court of appeals affirmed.      We granted

further review. We will detail other facts necessary to our decision in our

analysis.

      II. Issue.

      The issue before us is whether Smith is a wrongfully imprisoned

person under Iowa Code section 663A.1.

      III. Standard of Review.

      We review wrongful imprisonment claims for correction of errors at

law. State v. Dohlman, 725 N.W.2d 428, 430 (Iowa 2006). If substantial

evidence supports the district court’s factual findings, we uphold the

findings.   State v. McCoy, 742 N.W.2d 593, 596 (Iowa 2007).            “We

consider evidence as substantial if a reasonable person would accept the

evidence as adequate to reach the district court’s conclusion.” Dohlman,
725 N.W.2d at 430. When the district court denies compensation, our

review is “whether substantial evidence supports the district court’s
                                      4

determination that [the claimant] did not prove the requirements of

section 663A.1(2) by clear and convincing evidence.” Id.

        IV. Statutory Framework.

        The legislature created a statutory cause of action for wrongful

imprisonment. See Iowa Code § 663A.1. The statute provides in relevant

part:

               1. As used in this section, a “wrongfully imprisoned
        person” means an individual who meets all of the following
        criteria:

               a. The individual was charged, by indictment or
        information, with the commission of a public offense
        classified as an aggravated misdemeanor or felony.

              b. The individual did not plead guilty to the public
        offense charged, or to any lesser included offense, but was
        convicted by the court or by a jury of an offense classified as
        an aggravated misdemeanor or felony.

              c. The individual was sentenced to incarceration for a
        term of imprisonment not to exceed two years if the offense
        was an aggravated misdemeanor or to an indeterminate term
        of years under chapter 902 if the offense was a felony, as a
        result of the conviction.

               d. The individual’s conviction was vacated or
        dismissed, or was reversed, and no further proceedings can
        be or will be held against the individual on any facts and
        circumstances alleged in the proceedings which had resulted
        in the conviction.

              e. The individual was imprisoned solely on the basis
        of the conviction that was vacated, dismissed, or reversed
        and on which no further proceedings can be or will be had.

              2. Upon receipt of an order vacating, dismissing, or
        reversing the conviction and sentence in a case for which no
        further proceedings can be or will be held against an
        individual on any facts and circumstances alleged in the
        proceedings which resulted in the conviction, the district
        court shall make a determination whether there is clear and
        convincing evidence to establish either of the following
        findings:
                                     5
            a. That the offense for which the individual was
      convicted, sentenced, and imprisoned, including any lesser
      included offenses, was not committed by the individual.

            b. That the offense for which the individual was
      convicted, sentenced, and imprisoned was not committed by
      any person, including the individual.

             3. If the district court finds that there is clear and
      convincing evidence to support either of the findings
      specified in subsection 2, the district court shall do all of the
      following:

           a. Enter an order finding that the individual is a
      wrongfully imprisoned person.

            b. Orally inform the person and the person’s attorney
      that the person has a right to commence a civil action
      against the state under chapter 669 on the basis of wrongful
      imprisonment.

Iowa Code § 663A.1(1)–(3).

      V. Analysis.

      A cause of action for wrongful imprisonment is statutory. Thus, to

determine if an applicant is entitled to compensation we must apply the
statute to the facts.

      A. Whether Smith Is a Wrongfully Imprisoned Person. The first

step in a cause of action for wrongful imprisonment is to determine if the

applicant meets the definition of a wrongfully imprisoned person under

Iowa Code section 663A.1(1). McCoy, 742 N.W.2d at 596–97. To qualify

as a wrongfully imprisoned person, the applicant must meet the

requirements of Iowa Code sections 663A.1(1)(a)–(e). The court decides

whether the applicant is a wrongfully imprisoned person by examining

the court record to determine if the applicant meets each criterion under

section 663A.1(1). McCoy, 742 N.W.2d at 597.

      The district court examined the record and decided Smith satisfied

the first step of this analysis because she met the five criteria of Iowa
                                     6

Code section 663A.1(1). The State charged Smith with the felony of child

endangerment resulting in serious injury, a jury convicted her, and the

district court sentenced her to an indeterminate term of imprisonment

not to exceed ten years under Iowa Code section 902.9(4) (2005). The

court of appeals vacated Smith’s sentence, and the State imprisoned

Smith solely because of this conviction. The parties do not challenge this

determination.

      B. Whether Clear and Convincing Evidence Supports a Finding

the Offense for Which Smith Was Convicted, Sentenced, and

Imprisoned Was Not Committed by Any Person, Including Smith.

Once the court determines the applicant is a wrongfully imprisoned

person, the second step is for the court to determine whether there is

clear and convincing evidence to establish one of two requirements:

either the individual did not commit the offense, or any lesser included

offenses, “for which the individual was convicted, sentenced, and

imprisoned”; or no person, including the individual, committed the

offense “for which the individual was convicted, sentenced, and

imprisoned.” Iowa Code § 663A.1(2) (2011); accord McCoy, 742 N.W.2d

at 597. We have placed the burden of proof to establish either of these

requirements on the applicant.     See McCoy, 742 N.W.2d at 598.       By

proving either of these requirements, the applicant has proved his or her

innocence.   Id.   If the district court finds the person proved either of

these requirements by clear and convincing evidence, the district court

will enter an order identifying the person as a wrongfully imprisoned

person and inform the person he or she has a right to begin a civil action

against the State under Iowa Code chapter 669. Iowa Code § 663A.1(3).

      The first alternative requirement under section 663A.1(2) requires

the applicant to prove “[t]hat the offense for which the individual was
                                       7

convicted, sentenced, and imprisoned, including any lesser included

offenses, was not committed by the individual.” Id. § 663A.1(2)(a). This

requirement assumes a crime was committed, but not by the applicant.

A classic example would be a case of mistaken identity in a robbery.

Smith claims the newly discovered evidence establishes she did not

inflict G.S.’s injuries, but rather the injuries were the result of an

accident caused by G.S. putting his arm in the washing machine while

the spin cycle was on. Thus, the first alternative will not apply because

she is arguing no person has committed child endangerment resulting in

serious injury. Accordingly, our analysis is focused on Iowa Code section

663A.1(2)(b).

      The second alternative requirement under Iowa Code section

663A.1(2)(b) requires the applicant to prove by clear and convincing

evidence “[t]hat the offense for which the individual was convicted,

sentenced, and imprisoned was not committed by any person, including

the individual.” Id. § 663A.1(2)(b). In Dohlman, we examined a cause of

action for wrongful imprisonment, and we discussed what was necessary

for an applicant to meet his or her burden under Iowa Code section

663A.1(2). Dohlman, 725 N.W.2d at 432–35.

      In Dohlman, in order to prove homicide by vehicle, the State had to

prove beyond a reasonable doubt that Dohlman was operating his vehicle

under the influence of alcohol at the time of the victim’s death.     See

Dohlman, 725 N.W.2d at 434.          The court of appeals overturned his

homicide-by-vehicle conviction for insufficient evidence on the element of

intoxication. Without proof Dohlman was operating his vehicle under the

influence of alcohol at the time of the victim’s death, Dohlman did not

commit a crime under the statute, and the crash was nothing more than

a fatal accident resulting in no criminal liability.
                                     8

      We said the reversal of a conviction for homicide by vehicle on the

ground substantial evidence did not support the conviction did not mean

the applicant automatically met his burden to prove a crime was not

committed under Iowa Code section 663A.1(2). Dohlman, 725 N.W.2d at

432–33. Rather, the finding by the “appellate court only means when the

court views the evidence in the light most favorable to the State, a

rational trier of fact cannot find the defendant guilty beyond a reasonable

doubt.” Id. at 433.

      We then examined the evidence contained in the wrongful

imprisonment record. Id. at 434–35. We found even though the evidence

introduced in the criminal trial would not allow a rational trier of fact to

find Dohlman guilty beyond a reasonable doubt of the crime of homicide

by vehicle, the same evidence was sufficient to defeat Dohlman’s claim

that no person, including himself, committed the crime.        See id.   We

reached this conclusion because of the burden on the applicant to prove

by clear and convincing evidence no person committed the crime. See id.

at 435.

      The clear and convincing evidence standard “means there are no

serious or substantial doubts as to the correctness or conclusions of law

drawn from the evidence.” In re C.B., 611 N.W.2d 489, 492 (Iowa 2000).

In other words, the applicant meets his or her burden if the evidence

leaves no serious or substantial doubts that the crime for which the

applicant was convicted was not committed by anyone. In Dohlman, the

evidence supported the proposition a person’s driving skills are impaired

when that person’s blood alcohol level exceeds .05%. See Dohlman, 725
N.W.2d at 435. This evidence left us with serious or substantial doubts

that Dohlman was not driving his vehicle while under the influence of

alcohol when a criminologist testified his blood alcohol level was between
                                     9

.081 and .096%. See id. at 435. Thus, we concluded Dohlman did not

meet his burden of proof. Id.

        To determine whether an applicant has met his or her burden of

proof under Iowa Code section 663A.1(2)(b) that no person committed the

crime, we must review the wrongful imprisonment record and be satisfied

that we do not have any serious or substantial doubts that any person

did not commit a crime. This is a very high burden for the applicant to

meet.    However, the legislature purposefully made the burden high

because the essence of a wrongful imprisonment claim is innocence. See

McCoy, 742 N.W.2d at 598.

        C. Whether Substantial Evidence Supports the District Court’s

Finding Smith Did Not Establish Her Wrongful Imprisonment Action

by Clear and Convincing Evidence. The district court found Smith did

not prove by clear and convincing evidence she did not commit or any

person did not commit the crime of child endangerment resulting in

serious injury.   This finding means the district court had serious or

substantial doubts that the crime of child endangerment resulting in

serious injury was not committed by any person including Smith.          In

reaching this conclusion, the district court took judicial notice of the

records in the criminal case, the records in the postconviction relief case,

and the testimony presented in this matter.        The district court was

correct when it used these records in making its finding under Iowa Code

section 663A.1. See State v. DeSimone, 839 N.W.2d 660, 672–73 (Iowa

2013) (stating the wrongful conviction record includes the records in the

underlying criminal case).      Our task on appeal is to determine if

substantial evidence supports the district court’s finding.
                                    10

      Smith was charged and convicted under Iowa Code sections

726.6(1)(a) and 726.6(5) (2005). The legislature defines the crime of child

endangerment resulting in serious injury as follows:

            1. A person who is the parent, guardian, or person
      having custody or control over a child or a minor under the
      age of eighteen with a mental or physical disability, or a
      person who is a member of the household in which a child or
      such a minor resides, commits child endangerment when the
      person does any of the following:

            a. Knowingly acts in a manner that creates a
      substantial risk to a child or minor’s physical, mental or
      emotional health or safety.

            ....

             5. A person who commits child endangerment
      resulting in serious injury to a child or minor is guilty of a
      class “C” felony.

Iowa Code § 726.6(1)(a), (5).

      Smith testified at the wrongful imprisonment hearing she saw G.S.

come up from the basement with his injured arm. She stated she did not

know until G.S. testified at the wrongful imprisonment hearing how G.S.

had injured his arm that day. Smith did not see the injury happen. At

the original trial, G.S. was unable to communicate how the injury

occurred.

      This testimony is very different from the testimony Smith gave

before her trial when she told at least three different stories explaining

how G.S. injured his arm.       Smith told one doctor she was removing

clothes from the dryer and then saw G.S. on the floor with a broken arm.

She told another doctor G.S. broke his arm by taking clothes out of the

dryer. Smith told still another doctor G.S. fell down the stairs and broke

his arm.
                                      11

       The medical testimony from her original criminal trial reveals

Smith’s stories were inconsistent with the medical evidence.           Smith’s

story that G.S. fell was not consistent with one pediatrician’s testimony

that   the   injury   appeared   to   require    substantial force   and   was

inconsistent with a fall on a concrete floor.        G.S.’s orthopedic surgeon

noticed it was an unusual fracture pattern for a child falling to the floor,

and he had some suspicions about Smith’s story. The surgeon testified

he “thought a significant amount of force had been applied to [G.S.’s]

arm as opposed to a slip and fall in the basement.”            G.S.’s pediatric

hospitalist also received the story from Smith that G.S. had fallen to the

concrete floor. Another pediatric orthopedic surgeon received the story

from Smith that G.S. fell down the stairs.            The surgeon stated the

multiple breaks in G.S.’s arm were unusual, and he typically saw these

types of breaks in a traumatic injury.          He testified it was his medical

opinion G.S. did not receive these injuries from falling down the stairs or

falling to a concrete floor. Further, he stated to a reasonable degree of

medical certainty G.S.’s broken bones could have resulted from an adult

applying physical force to G.S.’s arm.

       At the wrongful imprisonment hearing, Smith admitted none of

these stories was true.      Smith stated she told the different stories

because she was scared for her family and she thought she needed to

have an explanation for G.S.’s injury.

       At the wrongful imprisonment hearing, Smith also presented

evidence the washing machine was defective.               Smith asserted the

washing machine continues to spin when the door is open.                 Smith

submitted a DVD showing the alleged washing machine defect. However,

the DVD showed the washing machine continued to spin only after

someone reached for the controls on the top of the machine, turned the
                                    12

washing machine off, and opened its door. The DVD does not show the

door to the machine would open with the power on.           This leaves a

reasonable question as to whether a child G.S.’s age and size could have

climbed on the machine, turned it off, and then opened the door.

      Furthermore, G.S.’s story about his injury consistently involved

the washing machine, but it is not consistent regarding the fact that he

accidentally injured himself. G.S. testified at the wrongful imprisonment

hearing he thought he injured his arm in the washing machine.         He

stated Smith was upstairs and he was playing in the basement alone.

Although G.S. was nonverbal at the time of the injury, a youth worker

testified G.S.’s verbal skills had improved when G.S. was in a youth

home and G.S. would say “arm” and “washing machine.”           The youth

worker believed G.S. had been gesturing about the washing machine

since he arrived at the youth home. However, the youth worker could

not say whether G.S. was indicating he broke his arm in the washing

machine or Smith put his arm in the washing machine.          A separate

employee from the youth home testified G.S.’s communications led him

to believe G.S. caught his arm in the washing machine and broke it that

way. However, the employee from the youth home also testified at one

point G.S. said Smith put his arm in the washing machine.

      There is also testimony G.S.’s father may have influenced G.S.’s

testimony. The youth home supervised all phone calls to G.S. while G.S.

was in the youth home. At some point, a supervisor began to monitor all

phone calls between G.S. and G.S.’s father.     Staff members and the

supervisor believed the conversations were leading and G.S.’s father was

trying to manipulate the staff members. The youth worker acknowledged

G.S.’s father did not coach G.S. to say certain things, but G.S. would

repeat things back to his father.    The youth worker also stated she
                                   13

believed G.S.’s father may have interpreted G.S.’s statements in a way

G.S.’s father wanted them to be interpreted.

      Smith’s inconsistent statements, the medical testimony, the

question as to whether G.S. could have manipulated the washing

machine as displayed in the DVD, G.S.’s ambiguous statements as to

how the injury occurred, and the potential coaching by G.S.’s father

leaves serious or substantial doubts that any person, including Smith,

did not commit the crime of child endangerment resulting in serious

injury against G.S. Accordingly, we find substantial evidence supports

the district court’s finding Smith did not prove by clear and convincing

evidence she did not commit or any person did not commit the crime of

child endangerment resulting in serious injury.

      VI. Disposition.

      Finding substantial evidence supports the district court’s finding

Smith did not establish by clear and convincing evidence neither she nor

anyone else committed the crime of child endangerment resulting in

serious injury, we affirm the decision of the court of appeals and the

judgment of the district court.

      DECISION OF COURT OF APPEALS AND JUDGMENT OF

DISTRICT COURT AFFIRMED.